             Case 1:20-cv-05767-JMF Document 22 Filed 10/06/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STEADFAST FINANCIAL LP and STEADFAST                                   :
CAPITAL MANAGEMENT,                                                    :
                                                                       :
                                    Plaintiffs,                        :     20-CV-5767 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
STEADFAST ADVISORY GROUP, LLC,                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Earlier today, the Court received an email, attached as Exhibit A, from Mr. Pier-Luca Bruno,
a principal of Defendant Steadfast Advisory Group, LLC. As a courtesy, in light of the email,
Defendant’s deadline to file an opposition to the motion for default judgment is hereby
EXTENDED to October 26, 2020. Should Defendant file an answer to the complaint by that date,
the parties shall — per the Court’s prior Order — treat the proceedings on November 5, 2020 at
3:15 p.m. as the initial pretrial conference. That is, the parties shall follow the preconference
procedures specified in the Court’s Order of July 27, 2020 including by submitting a joint letter
addressing certain topics and a proposed case management plan no later than the Thursday prior to
the conference. See ECF No. 9.

        Defendant is cautioned that a limited liability company may appear in federal court only
through licensed counsel, see Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007), and where a
limited liability company “repeatedly fails to appear by counsel, a default judgment may be entered
against it,” Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d 180, 192 (2d Cir. 2006) (internal
quotation marks omitted). Defendant is further cautioned that all filings with the Court must be
made on the ECF system through counsel.

       Plaintiffs are directed to confer with Mr. Bruno with respect to whether a referral to
mediation — in advance of the proceedings on November 5, 2020 — would be helpful or
appropriate. It is further ORDERED that Plaintiffs shall serve a copy of this Order on Mr. Bruno at
the email address listed in Exhibit A. Within two business days of service, Plaintiffs must file proof
of such service on the docket.

        SO ORDERED.

Dated: October 6, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:20-cv-05767-JMF Document 22 Filed 10/06/20 Page 2 of 5




               EXHIBIT A




                              2
         Case 1:20-cv-05767-JMF Document 22 Filed 10/06/20 Page 3 of 5


From:            Pier Bruno
To:              Furman NYSD Chambers
Subject:         FW: Motion for Default Judgment
Date:            Tuesday, October 6, 2020 11:57:55 AM
Attachments:     Dkt. 16 - 2020-10-5 - Notice of Motion (DJ).pdf
                 Dkt. 17 - 2020-10-05 - [PROPOSED] FINAL DEFAULT JUDGMENT - STEADFAST.pdf
                 Dkt. 18 - L. Pearson Declaration - ISO DJ.pdf
                 Dkt. 18-1 - Exhibit A - Complaint - (L. Pearson Declaration).pdf
                 Dkt. 18-2 - Exhibit B - Affidavit of Service - (L. Pearson Declaration).pdf
                 Dkt. 18-3 - Exhibit C - Certificate of Service of Order Scheduling Default Judgment - (L. Pearson Declaration).pdf
                 Dkt. 18-4 - Exhibit D - Certificate of Default - (L. Pearson Declaration).pdf
                 Dlkt. 19 - 2020-10-05 - FINAL Satterthwaite Declaration-3.pdf
                 Dkt. 19-1 - Exh 1.pdf
                 Dkt. 19-2 - Exh 2.pdf
                 Dkt. 19-3 - Exh 3 Emails P Bruno oct-april.pdf
                 Dkt. 19-4 - Exh 4 Kohrs_Bruno emails.pdf
                 Dkt. 19-5 - Exh 5.pdf
                 Dkt. 19-6 - Exh 6 August 3 emails.pdf
                 Dkt. 19-7 - Exh 7.pdf
                 Dkt. 19-8 - Exh 8 emails with Bruno in September.pdf
                 Dkt. 20 - T. Fortin Declaration- FINAL.pdf
                 Dkt. 20-1 - Fortin Exh 1-1.pdf
                 Dkt. 20-2 - Fortin Exh 1-2.pdf
                 Dkt. 20-3 - Fortin Exh 2-1.pdf
                 Dkt. 20-4 - Fortin Exh 2-2 Steadfast Financial LP Website.pdf
                 Dkt. 20-5 - Fortin Exh 2-2.pdf
                 Dkt. 20-6 - Fortin Exh 2-3.pdf
                 Dkt. 20-7 - Fortin Exh 2-4.pdf
                 Dkt. 20-8 - Fortin Exh 2-5.pdf
                 Dkt. 20-9 - Fortin Exh 3.pdf
                 Dkt. 21 - 2020-10-5 - FINAL Memo iso Motion for Default Judgment.PDF
                 USPS.com® - USPS Tracking® Results #9214896900597932533699.pdf
                 AOS (Steadfast Advisory Group, LLC).pdf
                 Re Steadfast Advisory Group.msg
                 RE Complaint - Steadfast Advisory Group .msg


CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.

Honorable Jesse M. Furman,

When your schedule permits, I would like to schedule a call for us to discuss the attached motion as
it pertains to default judgment.

In light of the hardships that my business has faced as it pertains to COVID, I do not have the
resources to hire proper counsel to appropriately respond to the subject complaint.   I have attached
the USPS tracking receipt provided to me by the State of New York – Department of State evidencing
the failure of service of the subject complaint (Attached AOS and USPS.com – USPS Tracking). You
will notice that the service was made on August 10, 2020, but wasn’t mailed out until August 21,
2020, and ultimately was returned to sender on September 1, 2020. I was not aware of the service
attempt until Attorney Satterthwaite sent me an email on September 2, 2020 (attached RE:
Complaint – Steadfast Advisory Group).

I have made several reasonable attempts to settle this matter with the Plaintiff on my own (attached
email RE: Steadfast Advisory Group), however will now have to find counsel which I cannot afford,
and will likely put us out of business.

While I don’t agree with the confusion aspect of the claim; Steadfast Financial is a hedge fund and
         Case 1:20-cv-05767-JMF Document 22 Filed 10/06/20 Page 4 of 5


Steadfast Advisory Group is a commercial lending advisor, and since the USPTO did not cite the
Plaintiff as an issue with its response to my trademark application, my intention is to address this
issue by changing our name and turning over our URL. I will never use Steadfast in any business
name going forward, but the courts will not allow me to represent this information on my own and
without expensive counsel.

While proper service is not necessarily an issue because I intend to deal with this matter as I have
been, the motion for default is unfair and inaccurate. I need more time to properly address this
claim and find the money to hire proper representation.

Perhaps we can discuss at your convenience.

Respectfully,
Pier-Luca Bruno



Pier Bruno
(617) 308-7554
Steadfast Advisory Group
pbruno@steadfastag.com
www.steadfastag.com

From: Janet Satterthwaite <jsatterthwaite@potomaclaw.com>
Sent: Tuesday, October 6, 2020 11:18 AM
To: Pier Bruno <pbruno@steadfastag.com>
Cc: Pearson, Lisa <lpearson@kilpatricktownsend.com>; Elissa Brockbank Reese
<ereese@potomaclaw.com>
Subject: Fw: Motion for Default Judgment



Pier,

Enclosed is a courtesy copy of our Notice of Motion for Default judgment; Memorandum of
Law in support; declarations in support, and exhibits, as filed yesterday with the Court.

Janet



Janet F. Satterthwaite | Partner/ Chair, Trademark Practice | Potomac Law Group, PLLC
1300 Pennsylvania Avenue, NW, Suite 700
Washington, D.C. 20004
Tel: (202) 486-1578 | Fax: (202) 318-7707
jsatterthwaite@potomaclaw.com | www.potomaclaw.com
         Case 1:20-cv-05767-JMF Document 22 Filed 10/06/20 Page 5 of 5




  

This e-mail and any attachments may contain information that is private, confidential, and/or privileged. If
you are not the intended recipient, please notify us immediately and destroy all copies of this message
and any attachments.



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
